I dissent from the majority conclusion for the reasons, that upon the fifth assignment of error, one of the ultimate questions to be decided by the jury was whether or not the defendant, in permitting the public to use the premises in question, had used the care which reasonably prudent persons are accustomed to use under the same or similar circumstances. The expert was permitted to testify what, in his opinion, was and was not approved construction of similar premises. It is not suggested that the adoption and use of the premises by the defendant constituted a wilful design to injure the plaintiff, but simply that there was a failure to use proper thought for her safety — care. This is just what the expert said had not been done, and in doing so he was permitted to interpose his opinion upon the direct issue presented for the jury's consideration, and the court in permitting this evidence collided with the rule set out in Ohio Indiana Torpedo Co. v. Fishburn, 61 Ohio St. 608,56 N.E. 457, 76 Am. St. Rep., 437. I quote from the record of the evidence of Edward H. Kruckemeyer, the "expert."
"Q. At what time did you visit the Orpheum Theatre? A. It was in September, 1935. *Page 332 
"Q. Do you remember the date? A. I think it was the 16th.
"Q. The 16th of September; and was your attention called to the corridor and ladies dressing room on the balcony floor. And did you make an examination of it at that time? A. Yes.
"Q. Can you describe that corridor and the ladies rest room?"
Then follows a more or less minute description of the premises. (The jury was permitted to view the premises.)
The record later contains the following:
"Q. I want to ask you, taking all of these things into consideration, you have seen there the flooring and the toilet room, and the color of the tile, the kind of tile and color of tile on the corridor floor and on the dressing room floor, and the nearness of that door to the step, the direction in which that door closed, and the lighting arrangement, I will ask you whether or not in your opinion that is reasonable and proper construction?
"Mr. Culbertson: I object to that.
"The Court: Let him answer.
"Mr. Culbertson: Exception.
"A. No; I would not consider it good construction, planning arrangement, whatever you want to call it.
"Q. Why? We are not experts. Will you explain your answer, why?
"Mr. Culbertson: I object to this line of questioning.
"The Court: Overruled.
"Mr. Culbertson: Exception.
"Q. You may answer. A. It is poor construction, because the room does not give adequate space for the things it is supposed to do; I mean to say this, in the first place, it is very cramped. That vestibule is five feet wide by six feet, using the figures generally. I do not mean by inches. *Page 333 
"Q. Is that the vestibule inside of the door? A. Yes; I am not speaking of the stalls.
"Q. The vestibule inside of the door? A. Yes; it is five feet by six feet. A little of that space is taken up by the lavatory, which is 20x28 if I remember the figures correctly, leaving very little space for people that are to use it. This is a public building, and in a public building one must take into consideration the uses to which it is to be put. People crowd in rooms like that at a given time, and in our work we must take into consideration how it is to be used and plan accordingly. The door is three feet wide. It opens in, so, in leaving the room one must pull the door toward him and the lavatory being so close to the door, three inches away from the door, give you no chance to address that door properly. One must stand quite exactly in front of the door or else way over to the side in front of the lavatory or wash stand, which makes an awkward arrangement. Take into consideration that room being small, the lavatory being here, and the door next to it to the right, in pulling this door open one is in an awkward position in order to open that door. Furthermore, the door is rather heavy, it is an inch and three-quarters thick, and it has a door check on it. As you pull this door open, and just as soon as that door is released the door check acts, and it is apt to cause a surprise. I mean to say this, you are bumped in the back and forced to move over, then with an unexpected step such as there is at this doorway, immediately on the outside of this doorway —
"Mr. Culbertson: I object to that characterization of it, and I ask the jury be instructed not to consider that.
"The Court: Sustained. The jury is now instructed not to consider the term `unexpected step.'
"Q. As soon as you come to the door, what effect does that give? A. One meets this step which is there, and it has a difference in elevation; the light in the *Page 334 
room in the vestibule is back of the person going out of the door which tends, rather, does cast a shadow upon the floor of the toilet room, the step and the corridor floor, making it rather hard for one to see there is a step there; also that the tile in the lavatory in the room and the tile in the corridor are of the same color and pattern, the sill is of the same general tone, I mean, sufficiently the same that one would not notice. It is not a marked difference.
"Mr. Culbertson: I object to him saying what some one else would know or do. I think it is for the jury to consider.
"The Court: I think he may answer this.
"Q. Go ahead and finish your answer, please. A. The room is so cramped, so tight, as we would call it, it would permit of only four people being in the vestibule part at one time, and that is with due allowance for the space the door requires in opening, and the lavatory being so close to that door, so that you can not address it properly, so that you have not the ease and calm with which you should have to get by it. You are more concerned with getting at the door and not having this butt you in the back. I feel it is not good construction.
"Q. Having a step right at the door where the door opens up, without having a tread or platform beyond the door, whether or not that is proper and reasonable construction? A. No; it is not."
And, again:
"Q. What difference does it make then if there is a door at the place where the step off is when the light is behind you? A. What difference does it make when there is a door?
"Q. Yes. A. Obviously you can not see the step until the door is open.
"Q. What opportunity has a patron who is in the toilet room of seeing the step before the door is open to ascertain whether or not there is a step there just *Page 335 
at the door? A. Hardly anyone would realize there is a step there unless they saw it.
"Mr. Culbertson: I object to that.
"The Court: That may go out.
"Q. What effect would that have upon your opinion as to proper planning to have a step at the door when you did not see the step until you pulled the door open? A. It is not proper planning; in fact, it is not even permitted.
"Q. To have a step — A. (Interrupting) You are not allowed to have any one single step in a public building and you are not allowed to have it in an unexpected — pardon me for not using that word, but to have it in a doorway leading from a room, it is not permitted in the code."
If such expressions of opinion do not constitute an invasion of the jury's function, it, in my opinion, would be difficult to find examples of such action. Unquestionably, the evidence of this expert had great, if not controlling, weight in influencing the conclusions of the jury and was extremely prejudicial to the case of the defendant. The action of the court in permitting such evidence was sufficient alone to justify a reversal.
But the judgment should be reversed for the refusal of the court to grant the request for certain special charges, which is the sixth assignment of error. The third charge is as follows:
"The court says to you, as a matter of law, that the law presumes that the defendant was not in any manner negligent, and before it can be found by you that defendant was negligent in any manner, it must be proven against the defendant by the greater weight of the evidence, and the court says to you that you have no right to assume or presume that the defendant was negligent, simply because the accident happened."
The failure of the court to give this special charge is justified upon the theory apparently that its substance was contained in other charges given. No such *Page 336 
charge is called to our attention. Under the rule in WashingtonFidelity Natl. Ins. Co. v. Herbert, 125 Ohio St. 591,183 N.E. 537, a party is entitled to have a special instruction if it states a correct rule of law and is applicable to the facts. This charge dealt with presumptions. It was carefully worded. It states a rule of law clearly and in understandable language. It is not argumentative. It is complete in itself. It is directly applicable to the facts. It is directed to removing a common misconception on the part of the jury — that because someone has been injured, the defendant must be responsible for the injury, or the suit would not have been filed. The defendant was entitled to the instruction and the refusal to give it constituted error prejudicial to the defendant.
It is stated that the charge presents issues to which other special instructions requested by the defendant and given by the court were directed. An examination of other instructions discloses that in none of these was the direct issue covered by the refused charge specifically reached.
In the majority opinion it is stated this is a "close case" upon the weight of the evidence. Upon the question of insufficient lighting, the case would have to be submitted to the jury on the issue of negligence. I am not convinced that such is the case upon the issue of contributory negligence. It is to me inconceivable that the plaintiff alone should have suffered injury without contributory fault on her part in the use of facilities constantly employed by hundreds of other people. It is also difficult for me to see the justice of a recovery based upon the presence of a claimed defect in construction, which she had but a moment before been made aware of when she entered over the step. She stepped up when she went in. She stumbled when she went out, and the defendant is mulcted in the sum of $12,000. *Page 337 
I am compelled to conclude that such evidence would preclude plaintiff's recovery, or, at least, justify a reversal on this branch of the case upon the weight of the evidence.